DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., U. S. Patent Application No. 2013/0029787, in view of Tachibana et al., U.S. Patent Application No. 2017/0173398.  As to Claims 1, 2 and 9, Watanabe teaches a multi-piece solid golf ball comprising a core (1), a cover (4), and an intermediate layer (3) therebetween and a paint film layer (painting) formed on a surface of the cover, paragraphs 0024 and 0135 and see Figure 1.  Watanabe teaches that the difference between the JIS-C hardness at the surface and the JIS-C hardness at a point 10 mm from the center may be equal to or greater than 15 and equal to or less than 30, the difference between the JIS-C hardness at a point 12 mm from the center and the JIS-C hardness at the center deducted from the difference between the JIS-C hardness at the surface and the JIS-C hardness at the 12 mm point yields a value equal to or greater than zero, and the difference between the JIS-C hardness at the 10 mm point and the center deducted from the difference between the JIS-C hardness at the surface and the 10 mm point yields a value equal to or greater than 8, see Table 4, Example 1.  Watanabe does not specify that the paint film layer contains no metal particles and Watanabe is silent as to the dynamic coefficient of friction for the ball.  Tachibana teaches a similar golf ball having a core diameter of 38.5 mm, core center hardness of 60 JIS-C, and core surface hardness of 82 JIS-C, see Table 5, Examples 1-7.  Tachibana teaches a paint film containing no metal particles, see Table 4.  The dynamic coefficient of friction may be 0.300 or more, paragraphs 0160 and 0161.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Watanabe with a paint film layer containing no metal particles and a dynamic coefficient of 0.300 or more, as taught by Tachibana, to provide Watanabe with increased backspin on shots with high loft angle As to Claims 3 and 10, Watanabe teaches JIS-C core center hardness from 40 to 78 and JIS-C core surface hardness of 65 to 99, see Table 4, Example 1.  As to Claims 4 and 11, Watanabe teaches a difference between core surface hardness and core center hardness equal to or greater than 22 and equal to or less than 40, see Table 4, Example 1.  As to Claims 5 and 12, Watanabe teaches a difference between core 10 mm point hardness and core center hardness equal to or greater than zero and equal to or less than 15, see Table 4, Example 1.  As to Claims 6 and 13, Watanabe teaches a difference between core surface hardness and core 12 mm point hardness equal to or greater than 15 and equal to or less than 30, see Table 4, Example 1.  As to Claims 7 and 14, Watanabe teaches a value of A’ being 13, as noted above.  Watanabe teaches core deflection under a final load of 1,275 N from an initial load of 98 N may be 3.7 mm, paragraph 0045 and see Table 4, Example 1.  It follows that compression multiplied by the value of A’ may be 30 or more (48.1).  As to Claim 8, Watanabe, as modified by Tachibana, is applied as in Claim 1.  Watanabe is silent as to a three piece construct for the golf ball.  Tachibana teaches that the golf ball may have a three piece construction, noting a core, an intermediate layer, and a cover, each being a single layer, paragraph 0019 and see Figure 1, and further that alternatively, the ball may have multiple layers, paragraph 0058.  It would have been obvious to one of ordinary skill in the art, at the effective filing date to provide Watanabe, as modified, with a ball construct wherein the core, the intermediate layer, and the cover are each a single layer, which have a three-piece construction, as taught by Tachibana, to provide Watanabe, as modified, with a known substitute alternative layer configuration between the core and the cover.
Response to Arguments
Applicant’s arguments filed 22 February 2022 have been considered but are moot in view of  the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        3 March 2022